Case 9:20-md-02924-RLR Document 2184 Entered on FLSD Docket 10/30/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)               MDL NO. 2924
    PRODUCTS LIABILITY                       20-MD-2924
    LITIGATION
                                             JUDGE ROBIN L. ROSENBERG
                                             MAGISTRATE JUDGE BRUCE E. REINHART
    _______________________________/

   THIS DOCUMENT RELATES TO:

    Ralph Dudley v. GlaxoSmithKline, et al.           9:20-cv-81056-RLR
    Kalmeta Salvatore v. GlaxoSmithKline, et al.      9:20-cv-81059-RLR
    Allen Brittner v. GlaxoSmithKline, et al.         9:20-cv-81061-RLR
    John Cash v. GlaxoSmithKline, et al.              9:20-cv-81065-RLR
    Jose Flores v. GlaxoSmithKline, et al.            9:20-cv-81068-RLR
    Joseph Gregory Jr. v. GlaxoSmithKline, et al.     9:20-cv-81072-RLR
    Roy Williams v. GlaxoSmithKline, et al.           9:20-cv-81073-RLR
    Mark Hernandez v. GlaxoSmithKline, et al.         9:20-cv-81074-RLR
    Michael White v. GlaxoSmithKline, et al.          9:20-cv-81075-RLR
    Ryan Ortega v. GlaxoSmithKline, et al.            9:20-cv-81077-RLR
    Oliver Reynolds v. GlaxoSmithKline, et al.        9:20-cv-81078-RLR
    Grag Amelino v. GlaxoSmithKline, et al.           9:20-cv-81087-RLR
    Matthew Yedlin v. GlaxoSmithKline, et al.         9:20-cv-81089-RLR
    Armando Becerril v. GlaxoSmithKline, et al.       9:20-cv-81090-RLR
    Lynn Smith v. GlaxoSmithKline, et al.             9:20-cv-81092-RLR
    Chris Ives v. GlaxoSmithKline, et al.             9:20-cv-81093-RLR
    James Newton v. GlaxoSmithKline, et al.           9:20-cv-81094-RLR
    Michael Jerde v. GlaxoSmithKline, et al.          9:20-cv-81096-RLR
    Albert Muesse v. GlaxoSmithKline, et al.          9:20-cv-81097-RLR
    Reha Ray Karaoz v. GlaxoSmithKline, et al.        9:20-cv-81098-RLR
    Greg Knell v. GlaxoSmithKline, et al.             9:20-cv-81099-RLR
    Austin Barnes v. GlaxoSmithKline, et al.          9:20-cv-81104-RLR
    Michael Caratti v. GlaxoSmithKline, et al.        9:20-cv-81105-RLR
    Brian Elias v. GlaxoSmithKline, et al.            9:20-cv-81106-RLR
    Marc Friedland v. GlaxoSmithKline, et al.         9:20-cv-81107-RLR
    Nathan Gibbons v. GlaxoSmithKline, et al.         9:20-cv-81108-RLR
    Marc Mitchell v. GlaxoSmithKline, et al.          9:20-cv-81109-RLR
    Mark Morrison v. GlaxoSmithKline, et al.          9:20-cv-81110-RLR
    Dwight Norman v. GlaxoSmithKline, et al.          9:20-cv-81112-RLR
    Brian Wilbur v. GlaxoSmithKline, et al.           9:20-cv-81118-RLR
Case 9:20-md-02924-RLR Document 2184 Entered on FLSD Docket 10/30/2020 Page 2 of 6




       Velo Wright Jr. v. GlaxoSmithKline, et al.                       9:20-cv-81119-RLR
       Claudia Masouredis v. GlaxoSmithKline, et al.                    9:20-cv-81121-RLR
       Lolita Mills v. GlaxoSmithKline, et al.                          9:20-cv-81122-RLR
       Gary Campbell v. GlaxoSmithKline, et al.                         9:20-cv-81142-RLR
       John Geurin v. GlaxoSmithKline, et al.                           9:20-cv-81143-RLR
       Carbajal, et al. v. GlaxoSmithKline, et al.                      9:20-cv-81144-RLR
       Joseph Gigliello v. GlaxoSmithKline, et al.                      9:20-cv-81145-RLR
       James Goetz v. GlaxoSmithKline, et al.                           9:20-cv-81152-RLR
       Steven Brodie v. GlaxoSmithKline, et al.                         9:20-cv-81153-RLR
       Henry D. Harbaugh v. GlaxoSmithKline, et al.                     9:20-cv-81154-RLR
       John Russell v. GlaxoSmithKline, et al.                          9:20-cv-81157-RLR
       Gilbert Astruc v. GlaxoSmithKline, et al.                        9:20-cv-81216-RLR


         PLANTIFFS’ REPLY TO PLAINTIFFS’ SECOND MOTION TO RECONSIDER
       COURT’S AUGUST 7, 2020 ORDER DENYING PLAINTIFFS’ MOTION FOR LEAVE
                           TO FILE A MOTION TO REMAND

             The simple issue before the Court is whether the California Plaintiffs should be granted
   leave to file a motion to remand, so that their challenge to subject matter jurisdiction can be
   resolved at the earliest possible stage of the proceedings.1 In previously denying the California
   Plaintiffs’ original request without prejudice, the Court noted that the Defendants promised to
   address subject matter jurisdiction for these California Plaintiffs in their various Rule 12 motions
   to dismiss. However, having seen the Defendants’ numerous motions to dismiss, they have not
   provided any meaningful argument regarding fraudulent joinder or whether this Court has
   subject matter jurisdiction over the California Plaintiffs. Their motions exclusively address the
   merits of the Master Pleadings in the context of Rule 12. Recognizing this, the Defendants no
   longer claim their motions to dismiss directly address fraudulent joinder or the California
   Plaintiffs’ jurisdictional challenge. Instead, the Defendants ask that this Court rule on their
   merits-based Rule 12 motions challenging the master pleadings before addressing the Court’s
   subject matter jurisdiction, because this Court’s substantive rulings on the merits might inform a
   future remand motion.2 But, such a proposition is clear error. The black letter rule in the


   1
     Plaintiff is the master of her complaint and is “free to avoid federal jurisdiction.” Scimone v. Carnival Corp., 720
   F.3d 876, 882 (11th Cir. 2013). The presence of a single properly joined, non-diverse defendant destroys diversity
   jurisdiction. Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 389 (1998).
   2
     Indeed, the Defendants have recently demanded that the California Plaintiffs abandon their state court complaints,
   adopt the MDL’s Master Pleadings, and submit Census Plus Forms pursuant to this Court’s pretrial rulings.

                                                             2
Case 9:20-md-02924-RLR Document 2184 Entered on FLSD Docket 10/30/2020 Page 3 of 6




   Eleventh Circuit is that “a federal court must remand for lack of subject matter jurisdiction
   notwithstanding the presence of other motions pending before the court … because if a federal
   court reaches the merits of a pending motion in a removed case where subject matter
   jurisdiction may be lacking it deprives a state court of its right under the Constitution to resolve
   controversies in its own courts” and “‘offends fundamental principles of separation of
   powers[.]”” Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999)
   (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)) (emphasis added).
          The Brand Defendants accuse Plaintiffs of “seek[ing] to prioritize their claims over the
   broader concerns of efficient and equitable management of this MDL.” Opp. at 9. According to
   the Brand Defendants, asking this Court to address the California Plaintiffs’ subject matter
   challenge is unfair to the other plaintiffs in this MDL. This is complete nonsense, and this Court
   should have none of it. These Brand Defendants forced the California Plaintiffs into this MDL,
   over their objection. That the California Plaintiffs now want remand is not a function of seeking
   priority over other plaintiffs, it is a function of correcting the improper use of removal by the
   Brand Defendants to, as they openly admit, “discourage competing state court litigation.” Email
   to Hon. R. Rosenberg (May 22, 2020). That these Brand Defendants would create the problem
   and then use the other injured parties in this litigation as leverage to prejudice the California
   Plaintiffs is simply wrong; especially when the Plaintiffs’ Leadership supports the filing of a
   motion to remand and there is no practical reason why this Court could not rule on this straight-
   forward motion, like it has done in other cases before, immediately. Nothing would be delayed
   in the MDL—the California Plaintiffs would just be given an opportunity to finally be heard.
          In their opposition, the Defendants cite a four-paragraph, unpublished, out-of-circuit case
   In re Aqueous Film-Forming Foams Prods. Liab. Litig., 2:18-mn-2873-RMG, Dkt. 871 (D.S.C.
   2020), for the proposition that an MDL court can rule on dispositive motions before addressing
   remand. Putting aside whether this four-paragraph order should even be considered
   “authority”—especially in light of the Eleventh Circuit case law mandating that remand be
   addressed at the earliest possible stage of the proceedings—the order is inapposite. It did not, in
   any way, deal with a removed case or remand. Rather, the defendant (DAI) moved for leave to
   file a motion to dismiss four specific cases pending in the MDL. The Court denied leave to file
   the motion to dismiss as to these four cases, explaining there was no prejudice to the defendant if
   the motions were heard at a later date to allow discovery to proceed, because even if the cases

                                                     3
Case 9:20-md-02924-RLR Document 2184 Entered on FLSD Docket 10/30/2020 Page 4 of 6




   were dismissed, DAI would still have to continue to engage in discovery in the MDL. Allowing
   the plaintiffs’ cases to stay where they were originally filed while discovery continued caused no
   prejudice or harm to defendants. Conversely here, the California Plaintiffs are clearly prejudiced
   by not being allowed to litigate in their chosen forum because their cases have been at a standstill
   for over four months after being improperly removed in the first place.
          The Brand Defendants also accuse Plaintiffs of not “address[ing] the cases the Brand
   Defendants cited in their opposition to Plaintiffs’ initial motion for leave to file, in which MDL
   courts have deferred ruling on remand motions.” Opp. at 4 (citing In re Fluoroquinolone Prods.
   Liab. Litig., No. 15-2642, 2016 WL 4154338, at *2 (D. Minn. Aug. 5, 2016); Order Regarding
   Remands, In re Nat’l Prescription Opiate Litig., No. 17-2804, ECF No. 130 (N.D. Ohio Feb. 16,
   2018); Status Conference Tr., In re Xarelto Prods. Liab. Litig., No. 14-2492, ECF No. 5243, at
   16 (E.D. La Jan. 31, 2017)). This is false. In Plaintiffs’ Court-ordered Reply in Support of
   Plaintiffs’ Motion for Leave to File a Motion to Remand Forty-Two Cases Improperly Removed
   from California State Court Pursuant to [Amended] Pretrial Order # 24, the California Plaintiffs
   squarely addressed these unpersuasive “authorities”:
          The out-of-circuit cases cited by Defendants do not alter controlling Eleventh
          Circuit law. In In re Fluoroquinolone Prod. Liab. Litig., No. MDL 15-2642
          (JRT), 2016 WL 4154338, at *2 (D. Minn. Aug. 5, 2016), the MDL court delayed
          ruling on a motion to remand that was fully briefed because discovery was needed
          to resolve, factually, whether the California defendant had distributed the drug; it
          had nothing to do with Rule 12. Defendants also quote Judge Fallon from a
          hearing in In re Xarelto Prods. Liab. Litig., where he delayed ruling on a remand
          motion to allow discovery. But, again, this was in the context of whether the
          California defendant had distributed the drug. See Def. Exhibit B at 14:10-15:11.
          In fact, previously, Judge Fallon rejected a request to delay ruling on a remand
          motion in that MDL because the motion was “well briefed, and at this phase in the
          litigation … Plaintiffs may be granted certainty as to their proper forum without
          prejudicing the discovery timeline of the Xarelto MDL.” In re: Xarelto
          (Rivaroxaban) Prod. Liab. Litig., No. 16-1066, 2016 WL 4409555, at *5 (E.D.
          La. Aug. 19, 2016).

   Reply at 2 [Dkt. 1388 at *4]. Fluoroquine and Xarelto dealt with situations where discovery was
   required to determine if the diversity-destroying defendant had actually distributed the drug—an
   issue that does not apply here. And in In re Nat’l Prescription Opiate Litig., the MDL court was
   inundated with over sixteen motions to remand and issued a moratorium on all motions until the
   Court could organize itself. It then began allowing motions to remand within a few months.


                                                    4
Case 9:20-md-02924-RLR Document 2184 Entered on FLSD Docket 10/30/2020 Page 5 of 6




   More importantly, the Opiate MDL Court has been the subject of reversals and writs of
   mandamus for the way it has handled the individual cases within the MDL. E.g., In re Nat’l
   Prescription Opiate Litig., 956 F.3d 838, 841 (6th Cir. 2020) (issuing writ of mandamus against
   MDL Court for refusing to allow a party to file a motion). Here, there is no glut of motions to
   remand—just this single request that has been pending for over four months.
            Finally, Defendants spend much of their Response brief [Dkt 2149] discussing whether
   preemption supersedes the issue of subject matter jurisdiction and whether the Eleventh Circuit
   permits removal based on affirmative defenses. Putting aside the mountain of case law—
   including over twenty-five instances wherein these very defendants have lost this very issue in
   federal courts and MDLs throughout the country3—this discussion, itself, evidences exactly why
   Plaintiffs should be granted leave to file a motion for remand. There is a threshold legal issue
   that directly impacts whether this Court can even rule on the merits of the Defendants’
   preemption arguments for these California Plaintiffs, and that legal issue is not briefed or argued
   in a proper motion to remand. And, this Court is not permitted to ignore this issue because
   “[t]he presence of the non-diverse party automatically destroys original jurisdiction: No party
   need assert the defect. No party can waive the defect or consent. . . No court can ignore the
   defect[.]” Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 389 (1998) (emphasis added).
            For these reasons, the California Plaintiffs respectfully request this Court grant them
   leave to file their motion to remand.
                                                                  Respectfully submitted,

                                                                  /s/ Jennifer A. Moore
                                                                  Jennifer A. Moore
                                                                  Ashton Rose Smith
                                                                  MOORE LAW GROUP, PLLC
                                                                  1473 South 4th Street
                                                                  Louisville, KY 40208


   3
     Defendants reference Florence v. Crescent Res., LLC, for the proposition that affirmative defenses can give rise to
   removal. 484 F.3d 1293 (11th Cir. 2007). In Florence, the Eleventh Circuit unequivocally stated, “[w]e hold that, if
   there is any possibility that the state law might impose liability on a resident defendant under the circumstances
   alleged in the complaint, the federal court cannot find that joinder of the resident defendant was fraudulent, and
   remand is necessary.” Id. at 1299 (emphasis added). The footnote in Florence that is relied upon by Defendants
   regarding affirmative defenses states that plaintiffs cannot rely on fraudulent concealment to toll the statute of
   limitations, if plaintiffs did not plead a cause of action for fraudulent concealment. Florence, 484 F.3d at 1298 n.3
   citing Henderson v. Wash. Nat’l Ins. Co., 454 F.3d 1278 (11th Cir. 2006). Such is irrelevant to the issue at hand –
   whether Plaintiffs should be granted leave to file motions to remand.


                                                             5
Case 9:20-md-02924-RLR Document 2184 Entered on FLSD Docket 10/30/2020 Page 6 of 6




                                                          T: (502) 717-4080
                                                          F: (502) 717-4086
                                                          jennifer@moorelawgroup.com
                                                          ashton@moorelawgroup.com

                                                          R. Brent Wisner, Esq.
                                                          rbwisner@baumhedlundlaw.com
                                                          BAUM, HEDLUND, ARISTEI &
                                                          GOLDMAN, P.C.
                                                          10940 Wilshire Blvd., 17th Floor
                                                          Los Angeles, CA 90024
                                                          Telephone: (310) 207-3233
                                                          Facsimile: (310) 820-7444

                                                          Counsel for Plaintiffs




                                     CERTIFICATE OF SERVICE

          I hereby certify that on October 30, 2020, I electronically filed the foregoing document

   with the Clerk of the U.S. District Court, Southern District of Florida, using the CM/ECF system,

   which will send notification of such filing to all parties.

                                                          /s/ Jennifer A. Moore
                                                          Jennifer A. Moore
                                                          Ashton Rose Smith
                                                          MOORE LAW GROUP, PLLC
                                                          1473 South 4th Street
                                                          Louisville, KY 40208
                                                          T: (502) 717-4080
                                                          F: (502) 717-4086
                                                          jennifer@moorelawgroup.com
                                                          ashton@moorelawgroup.com

                                                          Counsel for Plaintiffs




                                                      6
